            Case 6:20-cv-00006-SEH Document 26 Filed 04/15/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                 HELENA DIVISION

 MARJORY JOHNS and
 JOANNE MANCHA,
                                                       No. CV-20-06-H-SEH
                              Plaintiffs,

 vs.                                                   ORDER

 ILLINOIS FARMERS
 INSURANCE COMPANY,

                              Defendant.


       The United States Supreme Court decided and issued its opinion in Ford

Motor Co. v. Montana Eight Judicial District Court et al. 1 on March 25, 2021.

Proceedings in this Court had been stayed by Order of July 29, 2020,2 pending

resolution of the Ford Motor Co. case.

       ORDERED:

       1.       The Court's stay Order of July 29, 2020, is VACATED.

       2.       The parties are to meet and confer and submit to the Court for its

consideration, on or before April 23, 2021, a proposed pretrial schedule, stipulated

       1
        Ford Motor Co. v. Montana Eight Judicial District Court et al, No. 19-368 (U.S. March
25, 2021).
       2
           Doc. 24.
Case 6:20-cv-00006-SEH Document 26 Filed 04/15/21 Page 2 of 2
